DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 and 7/5/2022 has been entered.
Claims 1-4, and 9-10 are pending.
Claim 1 has been amended.
Claims 5-8 and 11-20 have been canceled.
No new claims have been added.


Claim Rejections - 35 USC § 103
Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al (US 2013/0216809 A1) in view of Vempati et al. (US 8,163,036) further in view of Kim et al (US 2014/0178660 A1). 
Regarding claims 1-2, 9-10, Cabell discloses a fibrous structure suitable for consumer use with a plurality of filaments, and one or more (a plurality) of additives such as pulp fibers positioned between (interior to the exterior surfaces comprising filaments) the nonwoven (filament) (substantially void of fibers as in claim 9) substrate and a scrim comprising filaments (substantially void of fibers as in claim 9) (paragraphs [0030] and [0051] and Fig 2, Fig 6) to make tissue products (paragraph [0008]).  Cabell discloses the filaments as hydroxyl polymer filaments (paragraph [0052]).  Cabell further teaches the filaments as hydroxyl polymers such as polyols including polyvinyl alcohol, starch, starch derivatives, starch copolymers, chitosan, chitosan derivatives, chitosan copolymers, cellulose, cellulose derivatives, cellulose copolymers, hemicellulose, hemicellulose derivatives, hemicellulose copolymers, and mixtures thereof (paragraph 0078).
Because Cabell teaches mixtures of hydroxyl polymer filaments including polyvinyl alcohol and starch filaments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a mixture of hydroxyl polymers including polyvinyl alcohol and starch from among the limited number (12) of possible hydroxyl polymers disclosed by Cabell as the hydroxyl polymers wherein with a reasonable expectation of success since they are expressly taught by Cabell, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Cabell does not disclose the TS7 or TS750 value of the product. In the absence of the details of the softness, one of ordinary skill in the art would have found it necessary to seek out guidance. 
However, Vempati teaches wherein the softness (TS7) is a result effective variable but does not teach a particular softness level.  Specifically, Vempati teaches the degree of softness of melt-blown filaments used, for instance, in sanitary products can be traced to the filament size (col.9 lines 20-30 and 43-46).  Additionally, Kim discloses a similar fibrous sheet material (paragraph [0021]) to make tissue products (paragraphs [0026] and [0027]).  Kim provides for an exterior surface with a desired TS7 softness value of about 4 to 6 dB V2 rms according to the EMTEC Test Method which is less than about 6.25 dB V2 (paragraphs [0017] and [0063]) to provide an enhanced softness and surface smoothness of a tissue product [0063].
Since Vempati teaches softness is achieved by reducing the filament thickness and Kim teaches a softness of a tissue product external surface with a TS7 of from about 4 to about 6 is desirable to provide improved softness and smoothness, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare the structure of Cabell with an external surface having a TS7 softness of from 4 to 6 as taught by Kim and to achieve the softness level by adjusting and optimizing the filament diameters of Cabell as taught by Vempati to achieve the desired TS7 value in the filamented exterior surfaces.  Since filament diameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable to achieve a TS7 value can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify filament diameter to yield an expected result.  Additionally, because the materials of Cabell, Vempati and Kim are very similar (hydroxyl polymers), a person of ordinary skill in the art would have the expectation of achieving a soft tissue product (abstract) with a TS7 value of about 4 to 6 dB V2 rms according to the EMTEC Test Method which is less than about 6.25 dB V2 (paragraphs [0017]-[0018] and [0063]) and an average TS750 value of greater than 6.0 dB V2 as claimed.  See MPEP 2144.05 (I). KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Regarding the consumer contact surface, since the product is for consumer use [0128] as taught by Cabell, the external surfaces such that the fibrous structure which would comprise at least a portion of the plurality of starch filaments and a portion of the plurality of polyvinyl alcohol filaments would contact the consumer.  Since the wood pulp fibers of Cabell are between the nonwoven substrate and a scrim both comprising filaments, the fibers are positioned interior to the consumer contacting surface which is substantially void of fibers.  Regarding the limitation wherein at least one of the plurality of starch filaments and the plurality of polyvinyl alcohol filaments are spun from a die and directly laid and collected on the plurality of fibers, the limitation is a product by process limitation which provides a structure wherein the filaments are directly on the fibers.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such Cabell teaches the filament layer may be on the fiber layer (Fig 2 and 5) which results in the filaments directly on the fibers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provides a structure wherein the filaments are directly on the plurality of fibers providing the product as claimed.

Regarding claims 3-4, Cabell in view of Vempati further in view of Kim teaches all of the limitations of claims 1, and 18 as set forth above and Cabell further teaches the fibers as wood pulp (paragraph [0037]).

Response to Arguments
Applicant's amendments and arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Cabell in view of Vempati and further in view of Kim fails to teach a fibrous structure comprising at least one of a plurality of starch filaments and a plurality of polyvinyl alcohol filaments that have been spun from a die and directly laid and collected on a plurality of fibers in the fibrous structure. 
In response to Applicant’s arguments, the limitation wherein at least one of the plurality of starch filaments and the plurality of polyvinyl alcohol filaments are spun from a die and directly laid and collected on the plurality of fibers, the limitation is a product by process limitation which provides a structure wherein the filaments are directly on the fibers.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such Cabell teaches the filament layer may be on the fiber layer (Fig 2 and 5) which results in the filaments directly on the fibers providing the product structure as claimed.  Therefore, Applicant’s arguments are not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tee Jr. et al (US 8,313792) teaches a similar type product with a filament layer placed directly on a fiber layer (Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784